DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 11 and 18 are objected to because of the following informalities:  Claims 4, 11 and 18, “the key”, should read, “the document key”.
Claim 20 should depend on claim 19 because claim 15 does not provide antecedent basis for the term “the organization ID”. Claim 20 will be assumed to be dependent on 15 for examination purposes. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reid et a. (US 2018/0232526 A1), hereinafter, “Reid”.
Regarding Claims 1, 8 and 15, discloses system and corresponding method and a non-transitory computer readable medium, wherein the system comprises: 
a processor (See, Fig. 2, Numeral 500, disclosing various computing platform and also See, Paragraph 0371); 
a memory on which are stored machine readable instructions that when executed by the processor (See, Fig. 2, Numeral 500, disclosing various computing platform and also See, Paragraph 0371), cause the processor to: 
send a document request comprising a document identifier (ID) to a document processor node (See, Paragraph 0340, “Retrieval of a file from Vault A.1.a 580 begins with an API call by the SEED-Integrated Software 135 to the Key Master 112 as illustrated in FIG. 3 as depicted in reference numeral 2. The API call includes the identity of the Primary Care Physician 647, Vault Token 1 581, and the requested File ID from the set of File IDs”) connected over a blockchain (See, Paragraph 0268, 0549 and 0550); 
receive a one-time pass-code from the document processor node based on the document ID (See, Paragraph 0343, “If the Registry 620 approves the requested retrieval, then Registry 620 transmits a file retrieval request for the specific File ID to the Cloud Lockbox 130 as depicted in reference numeral 9. The Cloud Lockbox 130 generates a download token for the requested File ID which is returned to the Registry 620 as depicted in reference numeral 9. The a one-time basis and may further be time-sensitive in validity”); 
link to the document using the one-time pass-code (See, Paragraph 0343, “If the Registry 620 approves the requested retrieval, then Registry 620 transmits a file retrieval request for the specific File ID to the Cloud Lockbox 130 as depicted in reference numeral 9. The Cloud Lockbox 130 generates a download token for the requested File ID which is returned to the Registry 620 as depicted in reference numeral 9. The download token may operate on a one-time basis and may further be time-sensitive in validity”); and 
retrieve the document from a document owner node (See, Paragraph 0344, “The Registry 620 transmits the download token to the Key Master 112 as depicted in reference numeral 8. Next, the Key Master 112 transmits the download token to the Cloud Lockbox 130 as depicted in reference numeral 10. The Cloud Lockbox 130 then transmits the encrypted file that corresponds to the requested File ID to the Key Master 112 as depicted in reference numeral 10”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Roy et al. (US 2020/0117637 A1), hereinafter, “Roy”.
Regarding Claims 2, 9 and 16, the rejection of claims 1, 8 and 15 is incorporated and Reid fails to explicitly disclose receive a hash of an organization identifier (ID) associated with the document.
Roy discloses receive a hash of an organization identifier (ID) associated with the document (See, Paragraphs 0004, 0051 and 0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive, in the system of Reid, a hash of an organization identifier (ID) associated with the document as taught by Roy in order to provide restrictive access according the enterprise’s policies. 

Allowable Subject Matter
Claims 3-7, 10-14 and 17-20 (assuming claim 20 depends on claim 19) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH PALIWAL/Primary Examiner, Art Unit 2435